Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.

SAKAMOTO et al. (EP2290176) shows:
Claim 1,  SAKAMOTO et al. discloses A vehicle door handle device comprising: 
a handle base (11; SAKAMOTO et al.) that is fixed to a door panel back surface of a vehicle; 
an operating handle(21; SAKAMOTO et al.)  that is linked to the handle base from a door front surface side to be rotatable around a rotation center(about 0; SAKAMOTO et al.); 
a stopper protrusion (24; SAKAMOTO et al.) that is provided in any one of the operating handle and the handle base; and 
an engaged portion (14; SAKAMOTO et al.) that is provided in the other one of the operating handle and the handle base, wherein along with sliding of the operating 
wherein a hinge protrusion(22; SAKAMOTO et al.)  protrudes from an end portion of the operating handle on the rotation center side, wherein the handle base includes a hinge restriction portion, wherein the hinge restriction portion includes a top wall (annotated, Fig.1; SAKAMOTO et al.) restricting movement of the hinge protrusion in a door panel direction and an abutting wall of the hinge protrusion, wherein the hinge protrusion abuts into the hinge restriction portion in an internally contact manner, and wherein in a state (Fig. 1; SAKAMOTO et al.) that the hinge protrusion abuts against the hinge restriction portion, an inner center of the hinge restriction portion fits to the rotation center of the operating handle.

SAKAMOTO et al. fails to show: an inner center of the hinge restriction portion fits to the rotation center of the operating handle, wherein a gap that keeps a non-contact state of the stopper protrusion and the engaged portion during a translational movement of the operating handle to outside of a door is provided between the stopper protrusion and the engaged portion, and wherein when an operating force for opening the door is applied to the operating handle and a moving force to the outside of the door is applied to the rotation center of the operating handle, the gap absorbs the movement force..
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675